 1                                                    THE HONORABLE RICARDO S. MARTINEZ

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9   JAMES JAKOBSEN and RIKA MANABE,
     and their marital community,                        Case No. 2:19-cv-01254-RSM
10
                                        Plaintiffs,      STIPULATION REGARDING
11                                                       DEADLINE FOR WELLS FARGO
            v.                                           BANK, N.A. TO RESPOND TO
12                                                       DEFENDANT BURROUS’ CROSS-
     ANNETTE BURROUS, an individual;                     CLAIM, AND ORDER
13   WELLS FARGO BANK N.A., a federally
     charted banking association; and ANY AND
14   ALL PERSONS AND ENTITIES CLAIMING
     BY OR THROUGH THE DEFENDANTS,
15
                                      Defendants.
16

17          Defendant-Cross-Plaintiff Annette Burrous (“Ms. Burrous”) and Defendant Wells

18   Fargo Bank, N.A. (“Wells Fargo”) stipulate that Wells Fargo may have until November 25,
19
     2019, an extension of 31 days, to answer or otherwise respond to the cross-claim by Ms.
20
     Burrous against Wells Fargo. Ms. Burrous filed her cross-claim on October 4, 2019. The
21
     undersigned parties do not request that any other court deadlines be altered.
22
            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD
23

24   \\

25   \\
26


     STIPULATED MOTION FOR EXTENSION OF                                              K&L GATES LLP
     TIME TO RESPOND TO BURROUS’ CROSS-                                            925 FOURTH AVENUE
                                                                                        SUITE 2900
     CLAIM AGAINST WELLS FARGO - 1                                           SEATTLE, WASHINGTON 98104-1158
                                                                                TELEPHONE: (206) 623-7580
                                                                                 FACSIMILE: (206) 623-7022
 1          DATED October 21, 2019.

 2
     Rank & Karnes Law, P.C.                   K&L Gates LLP
 3

 4   By: s/ Keith D. Karnes                   By: s/ Peter A. Talevich
     Keith D. Karnes, WSBA # 35000      _____ Peter A. Talevich, WSBA # 42644
 5                                            Christopher A. Vandervoort, WSBA # 52582

 6   2701 12th St. SE                          925 Fourth Avenue, Suite 2900
     Salem, OR 97302                           Seattle, WA 98104
 7   Phone: (503) 385-8888                     Phone: (206) 623-7580
     E-mail : keith@rankkarneslaw.com          E-mail: peter.talevich@klgates.com
 8                                                      christopher.vandervoort@klgates.com
     Attorneys for Defendant Annette Burrous
 9                                             Gregory N. Blase, pro hac vice
                                               State Street Financial Center, One Lincoln Street
10                                             Boston, MA 02111
                                               E-mail : gregory.blase@klgates.com
11
                                               Attorneys for Defendant Wells Fargo Bank, N.A.
12

13          PURSUANT TO STIPULATION, IT IS SO ORDERED.

14          DATED this 21 day of October 2019.

15

16
                                               A
                                               RICARDO S. MARTINEZ
17                                             CHIEF UNITED STATES DISTRICT JUDGE

18

19

20

21

22

23

24

25

26


     STIPULATED MOTION FOR EXTENSION OF                                         K&L GATES LLP
     TIME TO RESPOND TO BURROUS’ CROSS-                                        925 FOURTH AVENUE
                                                                                    SUITE 2900
     CLAIM AGAINST WELLS FARGO - 2                                       SEATTLE, WASHINGTON 98104-1158
                                                                            TELEPHONE: (206) 623-7580
                                                                             FACSIMILE: (206) 623-7022
